                           Case 21-01067-SMG                     Doc 1-1          Filed 02/26/21       Page 1 of 1


                                                                                                                EXHIBIT "A"

                                                                                                                 INVOICE
2 HANDS MACHINERY LLC                                                                                                    DATE: 12/12/2019
                                                                                                                         INVOICE # 2390
14200 SW 23RD STREET, DAVIE FLORIDA 33325
Phone: 954-682-9585
Email: bahar@2handsmachinery.com

   BILL JULIO CESAR PINEDA GOMEZ                                                               CONSIGNE   JULIO CESAR PINEDA
    TO RTN: 05011954026040                                                                                GOMEZ
            Address: HONDURAS                                                                             RTN: 05011954026040
                                                                                                          Address: HONDURAS
            Phone: +504-3292-8440
                                                                                                          Phone: +504-3292-8440
            Email: arbame1951@hotmail.com
                                                                                                          Email:
                                                                                                          arbame1951@hotmail.com


    STOCK                                           DESCRIPTION                                           BALANCE              AMOUNT

   IN1086              CATERPILLAR 320BL S/N 6CR01636 YEAR 1997                                                                 $19,000
                       Pursuant to Part 19 FOB Part 192.2 (b) (3) (iv), I Vitaly Bahar of 2 HANDS
                       MACHINERY LLC hereby certify that the procurement of this unit was a bona
                       fide transaction, and that the unit presented for export is not stolen

                                                                                                               TOTAL
                       TAX EXEMPT MACHINE FOR EXPORT                                                      DELIVERY TO           $19,000
                                                                                                           GALVESTOR
                                                                                                                PORT
                                                                                    DEPOSIT           DAYS PAST             AMOUNT
    DELIVERY                        TERM                   DEPOSIT                  AMOUNT              DUE                   DUE
   HONDURAS                       PREPAY                      N/A                      N/A                  5                     $19,000


 WIRE TRANSFER                                                                                    ACCEPT THIS INVOICE
 INSTRUCTIONS                                                                      I _______________________________agreed to with this
                                 TD BANK                                                                   deal.
 BANK NAME
                                                                                       Sign: ____________________________________
 Account:
                                 4347195350                                            Buyer Name: ______________________________
                                 067014822
 Routing or ABA:
                                                                                       Prepared By: ______________________________
                                 NRTHUS33XXX
 Swift Code:                                                                           By: _____________________________________
 International Wire:                                                              Any warranties provided shall be given to purchaser under a
                                 3885 NW 107 AVE, DORAL FL 33178
 BANK ADDRSS:                                                                   separate agreement, the receipt whereof is hereby acknowledged
                                 2Hands Machinery LLC
                                                                                     by purchaser. Deposit is not refundable after past due.
 Account Name:                                                                    Make all check payable to 2 HANDS MACHINERY LLC.
                                 1041 S PARK RD, APT 105                                         Thank you for your business!
 Address:
                                 HOLLYWOOD, FL 33021
                            Make all checks payable to 2 HANDS MACHINERY LLC - Thank you for your business!
